PER CURIAM.
In this appeal from a final summary judgment, we conclude that the trial court erred in finding the action commenced below barred by the rule of preclusion. In an earlier federal action brought by appellant, Shands Teaching Hospital and Clinics, Inc., against appellees, Beech Street Corp. and Unisys Corp., the United States District Court for the Northern District of Florida found the suit barred on Eleventh Amendment grounds and determined “this suit may only be brought in state court.” See Shands Teaching Hosp. & Clinics, Inc. v. Beech St. Corp. and Unisys Corp., No. GCA 98cv87 MMP (N.D.Fla. Jan. 5, 1999) (unpublished order). On appeal, the Eleventh Circuit affirmed the district court’s decision. See Shands Teaching Hosp. & Clinics, Inc. v. Beech St. Corp., Unisys Corp., 208 F.3d 1308 (11th Cir. 2000). Because the federal decisions were based on Eleventh Amendment immunity, Shands was not precluded from filing the action in state court. See Trammell v. State, 622 So.2d 1257, 1261 (Miss.1993) (“It is clear from a review of the record that Eleventh Amendment immunity was the sole reason for dismissal of the federal suit. Res judicata may not rest on such a tenuous premise. Res judicata only applies to questions actually litigated and determined by or essential to the judgment rendered in the former proceedings.”). We do not reach any other matters argued by the parties.
*980REVERSED and REMANDED for further proceedings.
WOLF, KAHN and BENTON, JJ., concur.